                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                     Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                          ORDER DENYING MOTION FOR
                                                                                             RELIEF FROM NON-DISPOSITIVE
                                   9              v.                                         PRETRIAL ORDER
                                  10     NOVARTIS PHARMACEUTICALS                            Re: Dkt. No. 114
                                         CORPORATION,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 19, 2018, Magistrate Judge Elizabeth D. Laporte’s issued an amended order

                                  14   conditionally granting Plaintiff Plexxikon, Inc.’s request for letters of request, allowing it to obtain

                                  15   discovery from Novartis entities located in Switzerland. See Dkt. No. 112. Defendant Novartis

                                  16   Pharmaceuticals Corporation filed a motion for relief from Judge Laporte’s non-dispositive

                                  17   pretrial order on December 21. See Dkt. No. 114.

                                  18          A pretrial order by a magistrate judge will be reversed only if it “is clearly erroneous or

                                  19   contrary to law.” 28 U.S.C. § 636(b)(1)(A). The Court has carefully reviewed Judge Laporte’s

                                  20   amended order, Defendant’s motion, and the relevant legal authorities. Judge Laporte’s amended

                                  21   order is well-reasoned and thorough. The Court affirms the non-dispositive order because it is not

                                  22   “clearly erroneous or contrary to law.” See Grimes v. City & Cty. of San Francisco, 951 F.2d 236,

                                  23   240 (9th Cir. 1991). Accordingly, the Court DENIES Defendant’s motion for relief from Judge

                                  24   Laporte’s non-dispositive pretrial order.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/5/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
